         So Ordered.

         Dated: September 22, 2021



                                                               Beth E. Hanan
                                                               United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT FOR THE
                              EASTERN DISTRICT OF WISCONSIN


IN RE                                                  Chapter: 13
Sandra Faulkner
                                                       Case No. 17-32285-beh
         Debtor.

 ORDER PURSUANT TO HEARING UPON WILMINGTON SAVINGS FUND SOCIETY, FSB,
 AS TRUSTEE OF JUNIPER MORTGAGE LOAN TRUST A’S MOTION FOR RELIEF FROM
  THE AUTOMATIC STAY AND ABANDONMENT AND, IF APPLICABLE, RELIEF FROM
                            CO-DEBTOR STAY

         Pursuant to the motion for relief from the automatic stay and abandonment and, if applicable,

relief from co-debtor stay of Wilmington Savings Fund Society, FSB, as trustee of Juniper Mortgage

Loan Trust A, its successors and/or assignees (hereinafter “the movant”) with respect to the property

located at 2028 Lasalle St, Racine, WI 53402-4634, this matter was heard on September 14, 2021, the

movant appearing through its counsel, Gray & Associates, L.L.P., by Christopher C. Drout, and the

debtor appearing through Watton Law Group, by Kirk Fedewa, and Kyle Knutson appearing on behalf of

the Chapter 13 trustee and upon the arguments and statements of counsel and all the files, records and

proceedings herein,

         IT IS HEREBY ORDERED that the motion is denied subject to the terms and conditions of this

order.

Drafted by:

Christopher C. Drout
Gray & Associates, L.L.P.
16345 West Glendale Drive
New Berlin, WI 53151-2841
Phone: (414) 224-8404
Fax: (414) 224-1279
Email: cdrout@gray-law.com
         Case 17-32285-beh          Doc 71     Entered 09/22/21 12:33:55            Page 1 of 2
        IT IS FURTHER ORDERED that the movant may file a supplemental claim for the post-petition

arrearage which exists through the end of September 2021 in the amount of $3,820.91. The arrearage is

itemized as follows:

                  6/1/21 through 9/1/21                                                 $5,273.00
                  4 mortgage payments @ $1,318.25
                  Credits / Suspense                                                      (27.09)
                  Payment received 8/18/2021                                             (675.00)
                  Payment received 9/03/2021                                             (750.00)
                  TOTAL ARREARAGE                                                       $3,820.91

        IT IS FURTHER ORDERED that commencing in October 2021 and continuing through and

including March 2022, the debtor shall make all monthly mortgage payments to the movant in sufficient

time to be received on or before the 16th day of each month in which each such payment is due. In the

event any such payment is not received in a timely manner, the movant, its servicing agent or its counsel

may submit an affidavit of default and proposed order for immediate relief from the automatic stay to the

court for signature. This is a Doomsday Order under this Court’s Uniform Procedure for Doomsday

Orders; it incorporates and is subject to the Uniform Procedure for Doomsday Orders.

        IT IS FURTHER ORDERED that commencing in April 2022, the debtor shall make all monthly

mortgage payments to the movant in sufficient time to be received on or before the 16th day of each

month in which each such payment is due. In the event any such payment is not received in a timely

manner, counsel for the movant may request by letter another hearing upon the motion for relief from the

automatic stay.

        IT IS FURTHER ORDERED that abandonment of the trustee’s interest in the property pursuant

to 11 U.S.C. § 554 and relief from the co-debtor stay pursuant to 11 U.S.C. § 1301 shall be effective

concurrent when the automatic stay no longer applies to the movant and its interest in the property.

        IT IS FURTHER ORDERED that pending further notice, the amount of the monthly mortgage

payment is $1,318.25 and payments shall be made to the movant at Carrington Mortgage Services, 1600

South Douglass Road, Suite 200-A, Anaheim, CA 92806.

                                                  #####




        Case 17-32285-beh          Doc 71      Entered 09/22/21 12:33:55            Page 2 of 2
